Citation Nr: 9918558	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  96-40 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for right shoulder bursitis, on appeal from the initial grant 
of service connection.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
August 1993.  He served in the Southwest Asia theater of 
operations from October 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted service connection for 
right shoulder bursitis, with assignment of a zero percent 
disability rating.  

The August 1996 statement of the case granted a 10 percent 
disability rating for this condition.  However, this was not 
a full grant of the benefit sought on appeal because a higher 
disability rating is available under Diagnostic Code 5201.  
On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this issue remains before the Board. 


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct resolution of this claim.

2.  The veteran is right handed; therefore, his right arm is 
his major upper extremity.

3.  The veteran's right shoulder condition is manifested by 
subjective complaints of pain, especially with motion, slight 
limitation of motion with abduction and external rotation, 
mild impairment of strength, and crepitation, resulting in a 
slight level of functional loss.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating, and VA has satisfied its duty to 
assist him in the development of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating in excess of 10 
percent for right shoulder bursitis have not been met since 
the initial grant of service connection.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 
4.45, and 4.71a, Diagnostic Code 5201-5019 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran was treated for complaints of 
right shoulder pain, with diagnoses of impingement syndrome, 
snapping scapular syndrome, and bursitis.  A VA outpatient 
treatment record dated in July 1994 indicated that the 
veteran had tenderness to palpation of the right shoulder 
region, mild limitation of motion with extension, and no 
limitation of motion with abduction.  

The veteran underwent a VA physical examination in August 
1994.  He complained of right shoulder pain, weakness of the 
right arm, and loss of strength.  It was noted that he is 
right-handed dominant.  He had crepitation of the right 
shoulder joint with rotary movement and elevation of the arm.  
There was no swelling, deformity, or instability of the right 
shoulder.  There was tenderness to palpation of the right 
shoulder, subacromial bursa, and right infraspinatus muscle.  
Range of motion was flexion and abduction to 180 degrees, and 
extension and internal and external rotation to 90 degrees.  
X-rays of the right shoulder were normal.  Diagnoses were 
right shoulder subacromial bursitis and right infraspinatus 
myositis.

An October 1994 rating decision granted service connection 
for right shoulder bursitis, with assignment of a zero 
percent disability rating.  With his notice of disagreement, 
the veteran submitted medical records from Dr. Jose Santiago 
for treatment for right shoulder pain between December 1994 
and March 1995.  These records showed the same complaints as 
above, as well as diagnosis of bursitis.  He also submitted a 
service medical record dated in October 1995, for his 
inactive service, which showed complaints of right shoulder 
pain.  

The RO obtained the veteran's VA treatment records covering 
the period August 1995 to February 1996.  In August 1995, he 
complained of right shoulder pain, and the diagnosis remained 
bursitis.  He was referred to rehabilitative medicine and 
evaluated by that department in December 1995.  It was noted 
that his right shoulder pain was worse in the morning and 
with cold weather.  He stated that it was difficult for him 
to perform heavy lifting or pushing of heavy objects.  He was 
employed as a teacher, and he experienced right shoulder pain 
when writing on a chalkboard.  Examination of the veteran's 
right shoulder showed no muscle atrophy, erythema, or 
swelling.  He had tenderness to palpation.  He had full range 
of motion in all directions with pain on extension.  There 
was no crepitance.  Sensation was intact, and deep tendon 
reflexes were 1+ and symmetrical.  Drop arm test and 
impingement sign were negative.  It was indicated that 
functional limitations were within normal limits.  The 
examiner stated that there was no evidence of neurological 
deficit or acute inflammation.  The veteran was instructed in 
home exercises.  

An August 1996 statement of the case assigned a 10 percent 
disability rating for the veteran's right shoulder condition.  
He underwent a VA physical examination in April 1997.  He 
stated that his right shoulder pain had increased in duration 
and intensity since 1995, which limited his performance at 
work.  He complained of right arm weakness and limitation in 
activities that require elevation of the arm, such as writing 
on the chalkboard.  Examination showed tenderness to 
palpation over the subacromial space and trigger points along 
the vertebral borders of the right scapula between the 
scapula and the paraspinal muscles.  There was no edema.  He 
had 4/5 muscle strength in the right arm secondary to pain.  
Range of motion was full for flexion, extension, and internal 
rotation.  Passive abduction was to 125 degrees, with 
limitation of motion secondary to pain in the proximal upper 
arm.  With resisted abduction, he had pain in the subacromial 
space with radiation to the medial aspect of the scapula.  
External rotation was to 30 degrees.  There was no crepitus 
of the glenohumeral joint.  There were snapping and crunching 
noises during movement of the scapula.  Diagnoses were right 
shoulder subacromial bursitis, impingement syndrome, and 
rhomboideus myositis.

In June 1997, the veteran underwent an additional VA 
examination.  His complaints were consistent with those 
discussed above.  He indicated that he was not undergoing 
physical therapy or receiving private treatment.  He stated 
that he had sought treatment at the VA Medical Center 3-4 
times over the prior year due to severe attacks of right 
shoulder pain, and he stated that he was treated with muscle 
relaxant injections, medications, and rest for 2-3 days.  He 
stated that he had been absent from work for ten days due to 
his right shoulder.  The pain was alleviated with 
immobilization, hot pads, or massage.  Examination showed no 
swelling or instability of the right shoulder or scapula.  He 
had full and complete range of motion of the right shoulder 
passively.  He had more than 90 degrees of abduction and 
flexion with active range of motion, but this was with pain.  
There was exquisite pain objectively with more than 90 
degrees of abduction or flexion of the shoulder.  There was 
also exquisite pain with complete extension and internal and 
external rotation.  There was no muscle atrophy in any of the 
right shoulder muscles, and muscle strength was normal.  He 
had mild tenderness to palpation of the right shoulder 
subacromial bursa and right infraspinatus muscle.  The 
diagnosis was right shoulder subacromial bursitis with right 
infraspinatus myositis.


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his right shoulder condition.  Therefore, his 
claim continues to be well grounded.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In this case, the RO provided the veteran appropriate VA 
examinations.  A personal hearing was scheduled in accordance 
with his request, but he canceled the hearing.  It appears 
that there may be additional VA treatment records that the RO 
did not obtain.  The latest treatment records associated with 
the claims file are dated in February 1996, but the veteran 
stated during the June 1997 examination that he had sought 
treatment for right shoulder pain at the VA Medical Center 3-
4 times over the prior year.  The Board concludes that a 
remand is not necessary to obtain these records.  He has 
undergone three VA physical examinations, as well as an 
extensive evaluation by rehabilitative medicine, since 1994.  
Therefore, sufficient medical evidence is of record to 
properly rate the veteran's service-connected right shoulder 
disorder.  According to the veteran's statements, the 
additional VA treatment records would show nothing more than 
complaints of increased right shoulder pain and treatment 
with injections and medication.  There is no indication that 
the additional VA treatment records would show more severe 
findings than those reflected in the other medical evidence 
of record.  Therefore, no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

After the veteran disagreed with the original disability 
rating assigned for his right shoulder condition, the RO 
issued a Statement of the Case (SOC) and Supplemental 
Statement of the Case (SSOC) that essentially addressed the 
issue as entitlement to an increased evaluation.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) recently 
held that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate SOC.  Id. at 126 and 
132.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id. at 126.  With an increased rating claim, 
"the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The SOC, as well as the SSOC, provided to the veteran 
incorrectly identified the issue on appeal.  The veteran was 
not prejudiced by this error in the circumstances of this 
case.  The August 1996 SOC indicated that all the evidence of 
record was considered in evaluating the veteran's right 
shoulder disorder, and he was granted a 10 percent disability 
rating effective date of claim based on that evidence.  The 
RO therefore effectively considered whether the veteran was 
entitled to a higher disability rating at any time since he 
had filed the claim for service connection.  The RO did not 
limit its consideration to only the recent medical evidence 
of record, and did not therefore violate the principle of 
Fenderson. 

Despite the incorrect phrasing of the issue on appeal in the 
SOC and SSOC, the RO did comply with the substantive tenets 
of Fenderson in its adjudication of the veteran's claim.  The 
veteran has been provided appropriate notice of the pertinent 
laws and regulations and has had his claim of disagreement 
with the original rating properly considered based on all the 
evidence of record.  In the particular circumstances of this 
case, it would be pointless to remand the veteran's claim in 
order to instruct the RO to issue a SSOC that correctly 
identified the issue on appeal.  Any error in the RO's 
phrasing of the issue on appeal in the SOC and SSOC was not 
prejudicial to the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1998).  This appeal being from the 
initial rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence, from service forward, in 
determining the appropriate evaluation for the veteran's 
service-connected disability.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1998), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

The veteran's right shoulder bursitis is currently evaluated 
under Diagnostic Code 5201-5019 as 10 percent disabling.  In 
the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1998).  The hyphenated 
diagnostic code in this case indicates that limitation of arm 
motion under Diagnostic Code 5201 is the service-connected 
disorder, with bursitis under Diagnostic Code 5019 as a 
residual condition.  The evidence of record shows that the 
veteran is right handed, so impairment of his right shoulder 
is rated as impairment of the major upper extremity.

The Schedule indicates that diseases under Diagnostic Codes 
5013 through 5024 will be rated on limitation of motion of 
the affected part, as degenerative arthritis.  See comment 
under 38 C.F.R. § 4.71a, Diagnostic Code 5024 (1998).  
Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5200 through 5203 (1998).  For the purpose of 
rating arthritis, the shoulder is considered a major joint.  
38 C.F.R. § 4.45(f) (1998).  

When the limitation of motion for the specific joint involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applied for each major joint affected 
by limitation of motion.  See Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, degenerative arthritis is evaluated at 
10 percent where there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups and at 
20 percent where there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. 
§ 4.71 (1998).  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.  With external rotation, range of 
motion for the arm is from the shoulder level (zero degrees) 
to in line with the side of the head (90 degrees).  Id.  With 
internal rotation, range of motion for the arm is from the 
shoulder level (zero degrees) to in line with the side of the 
torso (90 degrees).  Id.  

As indicated above, Diagnostic Code 5201 pertains to 
limitation of arm motion.  A 20 percent evaluation requires 
either limitation of motion of the major arm at the shoulder 
level.  A 30 percent evaluation requires limitation of motion 
of the major arm midway between the side and shoulder level.  
A 40 percent evaluation requires limitation of motion of the 
major arm to 25 degrees from the side.  

None of the range of motion findings discussed above show 
that the criteria for a disability rating higher than 10 
percent have been met.  At no time has the veteran had 
limitation of right arm motion to 25 degrees from the side or 
midway between the side and shoulder level (i.e., less than 
90 degrees).  He also has not had limitation of motion at the 
shoulder level.  The most limitation of abduction for the 
veteran's right arm has been 125 degrees (i.e., 35 degrees 
above shoulder level), while the most limitation of external 
rotation has been 30 degrees (i.e., 30 degrees above shoulder 
level).  Therefore, the criteria for a disability rating in 
excess of 10 percent have clearly not been met under 
Diagnostic Code 5201. 

The criteria for a disability rating in excess of 10 percent 
under Diagnostic Code 5019, based on the criteria discussed 
under Diagnostic Code 5003, have also not been met.  The 
statement of the case indicated that the 10 percent 
disability rating was assigned due to limited or painful 
range of motion.  The veteran cannot receive a 20 percent 
disability rating under Diagnostic Code 5003 since he is only 
service-connected for one major joint. 

It is also the intention of the disability ratings to 
compensate for functional loss due to pain, weakness, 
fatigability, incoordination, or pain on movement of a joint.  
38 C.F.R. §§ 4.40 and 4.45 (1998).  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court in DeLuca held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1998).  

The medical evidence does not, however, support the 
contention that the veteran has limitation of motion and/or 
functional loss to a degree that would warrant a disability 
rating in excess of 10 percent.  The veteran's limitation of 
right arm motion is minimal.  His primary complaint is pain, 
especially with use of the right arm above 90 degrees (i.e., 
writing on the chalkboard), and that is now being compensated 
for in accordance with Diagnostic Code 5003.  Although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not require a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
There have been no findings of muscle atrophy, which would 
indicate the veteran's inability to use his right arm due to 
his symptoms.  Impairment of muscle strength has only been 
shown on one examination, and it was minimal at that time.  
Despite the veteran's complaints, there have been no findings 
of instability or dislocation of the right shoulder.  There 
have also been no findings of neurological deficits.  In 
light of the minimal objective findings, the Board finds that 
the current 10 percent disability rating adequately 
compensates the veteran for any increased pain and functional 
loss he may experience when using his right arm.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his right shoulder disability.  
As indicated above, the medical evidence does not show the 
presence of limitation of arm motion such as would warrant a 
disability rating in excess of 10 percent.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
assignment of an increased disability rating for the 
veteran's service-connected bursitis of the right shoulder.

The Board has considered all other potentially applicable 
diagnostic codes.  In order to receive a disability rating in 
excess of 10 percent, the evidence would have to show either 
malunion of the humerus with moderate deformity or infrequent 
episodes of recurrent dislocation of the humerus at the 
scapulohumeral joint with guarding of arm movement at the 
shoulder level for the major extremity under Diagnostic Code 
5202; either nonunion of the clavicle or scapula with loose 
movement of the major extremity or dislocation of the 
clavicle or scapula of the major extremity under Diagnostic 
Code 5203; or ankylosis of the scapulohumeral articulation 
(the scapula and humerus move as one piece) under Diagnostic 
Code 5200.  

However, the medical evidence does not show that any of these 
criteria have been met.  X-rays have shown no abnormalities 
of the right shoulder.  The medical evidence does not show 
that the veteran has ever dislocated the right clavicle or 
scapula, and there is no evidence showing nonunion of the 
clavicle or scapula with loose movement.  No medical examiner 
has indicated that the veteran has ankylosis of the 
scapulohumeral articulation.  Despite the veteran's 
complaints, there is no objective evidence of recurrent 
dislocation of the humerus.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for right shoulder bursitis is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

